UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Co-Registrantsx Filed by a Party other than the Co-Registrantso Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 Fiduciary/Claymore MLP Opportunity Fund Guggenheim Build America Bonds Managed Duration Trust Guggenheim Credit Allocation Fund Guggenheim Enhanced Equity Income Fund Guggenheim Enhanced Equity Strategy Fund Guggenheim Equal Weight Enhanced Equity Income Fund Guggenheim Strategic Opportunities Fund (Name of Co-Registrants as Specified In Their Charters) (Name of Person(s) Filing Proxy Statement, if other than the Co-Registrants) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: FIDUCIARY/CLAYMORE MLP OPPORTUNITY FUND (NYSE: FMO) GUGGENHEIM BUILD AMERICA BONDS MANAGED DURATION TRUST (NYSE: GBAB) GUGGENHEIM CREDIT ALLOCATION FUND (NYSE: GGM) GUGGENHEIM ENHANCED EQUITY INCOME FUND (NYSE: GPM) GUGGENHEIM ENHANCED EQUITY STRATEGY FUND (NYSE: GGE) GUGGENHEIM EQUAL WEIGHT ENHANCED EQUITY INCOME FUND (NYSE: GEQ) GUGGENHEIM STRATEGIC OPPORTUNITIES FUND (NYSE: GOF) 227 West Monroe Street, 7th Floor Chicago, Illinois 60606 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS To be held on April 6, 2016 Notice is hereby given to the holders of common shares of beneficial interest, par value $0.01 per share (“Shares”), of each of Fiduciary/Claymore MLP Opportunity Fund (“FMO”), Guggenheim Build America Bonds Managed Duration Trust (“GBAB”), Guggenheim Credit Allocation Fund (“GGM”), Guggenheim Enhanced Equity Income Fund (“GPM”), Guggenheim Enhanced Equity Strategy Fund (“GGE”), Guggenheim Equal Weight Enhanced Equity Income Fund (“GEQ”), and Guggenheim Strategic Opportunities Fund (“GOF”) (FMO, GGM, GBAB, GPM, GGE, GEQ and GOF are each referred to herein as a “Fund” and collectively as the “Funds”) that the joint annual meeting of shareholders of the Funds (the “Annual Meeting”) will be held at the offices of Guggenheim Funds Investment Advisors, LLC, 227 West Monroe Street, 7th Floor, Chicago, Illinois 60606, on Wednesday, April 6, 2016, at 10:00 a.m. (Central time). The Annual Meeting is being held for the following purposes: 1. To elect Trustees in the following manner: (a) With respect to each of FMO, GBAB, GGM, GPM, GGE and GEQ: (i) To elect, as Class III Trustees, the Trustee nominees named in the accompanying proxy statement (Mr. Robert B. Karn III, Mr. Maynard F. Oliverius and Mr. Ronald E. Toupin, Jr.) to serve until each Fund’s 2019 annual meeting of shareholders or until their respective successors shall have been elected and qualified. (b) With respect to GOF only: (i) To elect, as Class I Trustees, the Trustee nominees named in the accompanying proxy statement (Mr. Randall C. Barnes, Mr. Donald C. Cacciapaglia, Mr. Donald A. Chubb, Jr. and Mr. Roman Friedrich III) to serve until the Fund’s 2018 annual meeting of shareholders or until their respective successors shall have been elected and qualified. 2. To transact such other business as may properly come before the Annual Meeting or any adjournments, postponements or delays thereof. THE BOARD OF TRUSTEES (THE “BOARD”) OF EACH FUND, UNANIMOUSLY RECOMMENDS THAT YOU VOTE “FOR” THE NOMINEES OF THE BOARD OF YOUR FUND LISTED IN THE ACCOMPANYING PROXY STATEMENT. The Board of each Fund has fixed the close of business on February 23, 2016, as the record date for the determination of shareholders entitled to notice of, and to vote at, the Annual Meeting and any adjournments, postponements or delays thereof. It is important that your Shares be represented at the Annual Meeting in person or by proxy. Whether or not you plan to attend the Annual Meeting, we urge you to complete, sign, date, and return the enclosed proxy card in the postage-paid envelope provided or vote via telephone or the Internet pursuant to the instructions on the enclosed proxy card so you will be represented at the Annual Meeting. If you attend the Annual Meeting and wish to vote in person, you will be able to do so and your vote at the Annual Meeting will revoke any proxy you may have submitted. Merely attending the Annual Meeting, however, will not revoke any previously submitted proxy. By order of the Board of each Fund: Donald C. Cacciapaglia Chief Executive Officer and President of each Fund Chicago, Illinois March 4, 2016 YOUR VOTE IS IMPORTANT PLEASE COMPLETE, SIGN, DATE AND RETURN THE ENCLOSED PROXY CARD IN THE POSTAGE-PAID ENVELOPE PROVIDED OR VOTE VIA TELEPHONE OR THE INTERNET PURSUANT TO THE INSTRUCTIONS ON THE ENCLOSED PROXY CARD. IN ORDER TO SAVE THE FUNDS ANY ADDITIONAL EXPENSE OF FURTHER SOLICITATION, PLEASE MAIL YOUR PROXY CARD OR VOTE VIA TELEPHONE OR THE INTERNET PROMPTLY. IF YOU WISH TO ATTEND THE ANNUAL MEETING AND VOTE IN PERSON, YOU WILL BE ABLE TO DO SO. IF YOU INTEND TO ATTEND THE ANNUAL MEETING IN PERSON AND YOU ARE A RECORD HOLDER OF A FUND’S SHARES, IN ORDER TO GAIN ADMISSION YOU MUST SHOW PHOTOGRAPHIC IDENTIFICATION, SUCH AS YOUR DRIVER’S LICENSE. IF YOU INTEND TO ATTEND THE ANNUAL MEETING IN PERSON AND YOU HOLD YOUR SHARES THROUGH A BANK, BROKER OR OTHER CUSTODIAN, IN ORDER TO GAIN ADMISSION YOU MUST SHOW PHOTOGRAPHIC IDENTIFICATION, SUCH AS YOUR DRIVER’S LICENSE, AND SATISFACTORY PROOF OF OWNERSHIP OF SHARES OF A FUND, SUCH AS YOUR VOTING INSTRUCTION FORM (OR A COPY THEREOF) OR BROKER’S STATEMENT INDICATING OWNERSHIP AS OF A RECENT DATE. IF YOU HOLD YOUR SHARES IN A BROKERAGE ACCOUNT OR THROUGH A BANK OR OTHER NOMINEE, YOU WILL NOT BE ABLE TO VOTE IN PERSON AT THE ANNUAL MEETING UNLESS YOU HAVE PREVIOUSLY REQUESTED AND OBTAINED A “LEGAL PROXY” FROM YOUR BROKER, BANK OR OTHER NOMINEE AND PRESENT IT AT THE ANNUAL MEETING. This page intentionally left blank. FIDUCIARY/CLAYMORE MLP OPPORTUNITY FUND (NYSE: FMO) GUGGENHEIM BUILD AMERICA BONDS MANAGED DURATION TRUST (NYSE: GBAB) GUGGENHEIM CREDIT ALLOCATION FUND (NYSE: GGM) GUGGENHEIM ENHANCED EQUITY INCOME FUND (NYSE: GPM) GUGGENHEIM ENHANCED EQUITY STRATEGY FUND (NYSE: GGE) GUGGENHEIM EQUAL WEIGHT ENHANCED EQUITY INCOME FUND (NYSE: GEQ) GUGGENHEIM STRATEGIC OPPORTUNITIES FUND (NYSE: GOF) PROXY STATEMENT FOR THE JOINT ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON APRIL 6, 2016 This proxy statement (“Proxy Statement”) is furnished to the holders of common shares of beneficial interest, par value $0.01 per share (“Shares”), of Fiduciary/Claymore MLP Opportunity Fund (“FMO”), Guggenheim Build America Bonds Managed Duration Trust (“GBAB”), Guggenheim Credit Allocation Fund (“GGM”), Guggenheim Enhanced Equity Income Fund (“GPM”), Guggenheim Enhanced Equity Strategy Fund (“GGE”), Guggenheim Equal Weight Enhanced Equity Income Fund (“GEQ”) and Guggenheim Strategic Opportunities Fund (“GOF”) (FMO, GGM, GBAB, GPM, GGE, GEQ and GOF are each referred to herein as a “Fund” and collectively as the “Funds”) in connection with the solicitation by the Board of Trustees (the “Board”) of each Fund of proxies to be voted at the joint annual meeting of shareholders of the Funds to be held on Wednesday, April 6, 2016, and any adjournments, postponements or delays thereof (the “Annual Meeting”). The Annual Meeting will be held at the offices of Guggenheim Funds Investment Advisors, LLC, 227 West Monroe Street, 7th Floor, Chicago, Illinois 60606 on Wednesday, April 6, 2016, at 10:00 a.m. (Central time). This Proxy Statement will give you the information you need to vote on the matters listed on the accompanying Notice of Joint Annual Meeting of Shareholders (“Notice of Joint Annual Meeting”). Much of the information in this Proxy Statement is required under rules of the U.S. Securities and Exchange Commission (“SEC”). If there is anything you don’t understand, please contact us at our toll-free number, (800) 345-7999. 1 Each Fund will furnish to any shareholder, without charge, a copy of such Fund’s most recent annual report and/or semi-annual report to shareholders upon request. Requests should be directed to Guggenheim Funds Distributors, LLC, 227 West Monroe Street, 7th Floor, Chicago Illinois 60606, (800) 345-7999. The Notice of Annual Meeting, this Proxy Statement and the enclosed proxy card(s) are first being sent to the Funds’ shareholders on or about March 4, 2016. • Why is a shareholder meeting being held? The Shares of each Fund are listed on the New York Stock Exchange (“NYSE”) and the rules of the NYSE require each Fund to hold an annual meeting of shareholders to elect Trustees each fiscal year. • What Proposal will be voted on? To elect Trustees in the following manner: (a) With respect to each of FMO, GBAB, GGM, GPM, GGE and GEQ: (i) To elect, as Class III Trustees, the Trustee nominees named in this proxy statement (Mr. Robert B. Karn III, Mr. Maynard F. Oliverius and Mr. Ronald E. Toupin, Jr.) to serve until each Fund’s 2019 annual meeting of shareholders or until their respective successors shall have been elected and qualified. (b) With respect to GOF only: (i) To elect, as Class I Trustees, the Trustee nominees named in this proxy statement (Mr. Randall C. Barnes, Mr. Donald C. Cacciapaglia, Mr. Donald A. Chubb, Jr. and Mr. Roman Friedrich III) to serve until the Fund’s 2018 annual meeting of shareholders or until their respective successors shall have been elected and qualified. Will my vote make a difference? Yes! Your vote is important and could make a difference in the governance of the Fund(s), no matter how many Shares you own. • Who is asking for my vote? The enclosed proxy card is solicited by the Board of each Fund for use at the Annual Meeting to be held on Wednesday, April 6, 2016, and any adjournments, postponements or delays thereof, for thepurposes stated in the Notice of Joint Annual Meeting. 2 • How does the Board recommend that shareholders vote on the Proposal? The Board unanimously recommends that you vote “FOR” the nominees of the Board of your Fund. The Board has reviewed the qualifications and backgrounds of the Board’s nominees and believes that they are experienced in overseeing investment companies and are familiar with the Funds, their investment strategies and operations and the investment adviser and investment sub-advisers of the Funds. The Board has approved the nominees named in this Proxy Statement and believes their election is in your best interests as shareholders. •
